DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 2 are amended.  Claims 1-2 remain pending.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The discussion regarding equivalent structures under the claim interpretation section on page 3 of the response and is acknowledged.  The Office agrees that such interpretations would include equivalents. 
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claim 2 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1 and 2 are withdrawn in view of the amendments to each claim. 
The 35 U.S.C. § 101 rejection of claim 1 is withdrawn in view of the amendment to the claim.
Applicant’s arguments, see pgs. 4-7, filed 12/6/2021, with respect to claims 1 and 2 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1 and 2 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a pulse wave detecting device with the claimed dimensions in the last wherein clause.  The Office understands the three claimed distances as follows:
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    524
    530
    media_image1.png
    Greyscale

Tomohiro, the primary reference, is considered the closest reference and the pressing surface appears as follows:

    PNG
    media_image2.png
    114
    179
    media_image2.png
    Greyscale


Another reference of note is MI et al. (US 2016/0058393) which teaches an array of pressure sensors shown in Fig. 4, 5, 22, and 23C.  The configuration of the sensors in the array are different however as can be seen in 23C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 2 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THO Q TRAN/               Examiner, Art Unit 3791  

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791